Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 8/2/19 has been entered.  Claims 1-16 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/19, 10/31/20, 9/1/20 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-16 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of leasing space in a retail device for product stocking.
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
“-receiving seller identification information of a seller including financial institution information of the seller;
 -receiving proposed product information of a product to be offered for sale by the seller including at least one of a description of the product, a size of the product, or a weight of the product; 
-assigning a lease space in the automatic retail device for stocking of the product; 
-determining whether the assigned leased space in the automatic retail device is available; 
-indicating a location of the leased space in the automatic retail device for stocking the product..”
The remaining limitations are no more than computer elements (i.e., an automatic retail device) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. 
The practice of receiving information, determining availability of a space, and indicating a location of the space data, is a commercial interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the assignment of the space. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites additional elements: -acquiring product information of the product using the automatic retail device, the acquired product information including at least one of an image of the product or a weight of the product; and indicating the location of the bin through illumination, audible notification or vibration.
These are well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.
The retail device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 

The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the retail device  at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the retail device is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here 

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Pepper (2015/0254760 A1)
Re-claim 1, Motoyama teaches a method of stocking an automatic retail device, the method comprising: 
-receiving proposed product information of a product to be offered for sale by the seller including at least one of a description of the product, a size of the product, or a weight of the product; -assigning a lease space in the automatic retail device for stocking of the product (see e.g. paragraph 0059 -upon receiving a request to store a particular package, a digital locker delivery system may obtain sensor readings of the particular dimensions of the package, find a locker that is suitable for storing the package having the particular dimensions, and notify a requestor that the suitable locker is available for storing the package. If more than one locker compartments are identified as large enough to hold the package, then the digital locker delivery system may select a particular locker compartment that is large enough to hold the package, but that is also the smallest from all the locker compartments that could hold the package. This approach is referred herein as finding the best-fit-locker for the package.);
-determining whether the assigned leased space in the automatic retail device is available (see e.g. paragraph 0058 -Sensor readings may also be used to identify a locker compartments that is empty and available for use. For example, if sensor readings of dimensions of the contents of the locker compartment remains below a certain dimension values, then a digital locker delivery system may generate a message indicating that the locker compartment is empty, and thus available to customers.); 
acquiring product information of the product using the automatic retail device, the acquired product information including at least one of an image of the product or a weight of the product (see e.g. paragraphs 0059, 0060, 0100, 0145 upon receiving a request to store a particular package, a digital locker delivery system may obtain sensor readings of the particular dimensions of the package,-Readings of the dimensions of a package may be obtained using a variety of sensors, including optical sensors, electromagnetic sensors, mechanical sensors, and the like. The measurements may include dimensional measurement, such as height, width, and depth of the package, weight-based measurements, such as weight of the package, or any other measurements that allow determining the size and/or characteristics of the package.). and
-indicating a location of the leased space in the automatic retail device for stocking the product (see e.g. paragraphs 0149, 0150 -the notification may indicate a physical address of the digital locker facility at which the digital locker is installed, the identification of the compartment and an access code to open the locker compartment. -- Alternatively, the notification may include a hyperlink to a web-page that contains a physical address of the digital locker facility at which the digital locker is located, the identification of the locker compartment and an access code to open the locker compartment.) 
Although implied by Motoyama, Motoyama does not explicitly teach the following limitation.
However, Pepper teaches -receiving seller identification information of a seller including financial institution information of the seller (see e.g. paragraphs 0005, 0006,  0035,claim 11-receiving a request at a server by a user to rent a locker compartment, the locker compartment being one of a plurality of locker compartments in a housing -- receiving input from the user, the input including identification and payment information; -- requesting payment from the user if the determination was that the user had not previously paid to rent the locker compartment; receiving payment from the user; and granting the user access to the selected locker compartment after receiving payment from the user.  . For example, if a person 20 (FIG. 2) is selling an item, such as through Craigslist.RTM. or EBAY.RTM., to another person 30, the seller 20 may rent a locker compartment 104A in a locker system 100A and lock the item in the locker compartment 104A.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, and include the steps cited above, as taught by Pepper, in 

Re-claim 5, Motoyama teaches a method wherein acquiring product information of the product using the automatic retail device includes capturing an image of the product using a camera of the automatic retail device (see e.g. paragraphs 0100, 0118 - sensors are configured to collect not only the size information but also the weight information for objects stored in locker compartment 330. Typically, the sensors may collect the size information for each of the objects stored in locker compartment 330, and a combined weight of the objects.-- Sensors 1030, 1040 may include optical sensors, scanners, cameras, infra-red sensors, finger-papillary-lines readers, eye-iris-code reader, Quick-Response (QR) code readers, bar-code readers, and the like)

Re-claim 6, Motoyama teaches a method wherein acquiring product information of the product using the automatic retail device includes acquiring a weight of the product using a scale of the automatic retail device (see e.g. paragraph 0127.).  

Re-claim 10, Motoyama teaches a method further comprising reporting stocking event information to a server (see e.g. paragraphs 0117, 0111, 0361, 0358).

Re-claim 11, , Motoyama teaches a method further comprising authorizing access to the automatic retail device based on the identification information of the seller (see e.g. paragraphs 0099, 0121,0128). 

Re-claim 13, Motoyama teaches a method wherein it is determined that an item stocked in the automatic retail device has been removed from the automatic retailed device when a weight of a bin in the automatic retail device is changed after access to the automatic retail device is granted (see e.g. paragraph 0055 - However, if the sensor-readings about the dimensions of the package or the weight of the package change from some non-zero values to zero (within a certain threshold), then the digital locker may determine that the item has been removed (or retrieved) from the locker compartment).



Re-claims 15, 16, Motoyama teaches a method wherein the leased space include a single bin in the automatic retail device for housing a plurality of products therein; wherein the leased space includes a plurality of bins in the automatic retail device, each of the plurality of bins configured to store a single product therein (see e.g. paragraphs 0051 -A digital locker may include a single locker compartment or multiple locker compartments, depending upon a particular implementation).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Pepper (2015/0254760 A1), in further view of Kassman (2015/0317586 A1)
Re-claims 2, 3, Motoyama, in view of Pepper, do not teach the limitations as claimed.
However, Kassman teaches a method, further comprising calculating a cost for the assigned lease space based on at least one of a size of the leased space, a location of the leased space, or a location of the automatic retail device (see e.g. paragraphs 0016, 0002, 0003, - the fee for slotting a specific space -The shelf space made available for rental is described by location within the store); a method further comprising determining whether the assigned leased space in the automatic retail device is available and reassigning a new lease space in the automatic retail device when it is determined that the leased space is not available (see e.g. paragraph 0025 - if a product owner 102 wants to place an item in a store located in New York, the data is sent to placements engine 400. Placements engine is not limited to acting on this data, however, but can instead suggest a different location or course of action, for example based on data that the item might sell better in a different location.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Pepper, and include the steps cited above, as   (see e.g. paragraph 0010, 0013).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1), in view of Pepper (2015/0254760 A1), in further view of Official Notice (as evidenced by Nathanson (2006/0015435 A1))
Re-claim 4, Motoyama teaches a method, further comprising: determining whether the assigned leased space in the automatic retail device is available; -determining that the leased space is not available when items offered for sale by another seller are located in the leased space ;(see e.g. paragraphs 0058, 0059, 0087,0175);
Motoyama, in view of Pepper, do not teach- determining whether the another seller is in default of payment for the leased space; and removing the items offered for sale by another seller when it is determined that the another seller is in default of payment for the leased space.  
However, Official Notice is taken that it is old and well known in the art that landlords/merchants do remove items from storage when renters are in default of payment as a standard business strategy to prevent loss of income. For example, Nathanson teaches  If the buyer defaults on payment or does not pay within an agreed time frame, the administrator clicks the "Reject Match Item" button 840 and the "Reject and Re-list item" button 844, which will remove the item from the order 130 and make it available for other buyers by re-listing it in the "For sale" section 100.)see e.g. paragraph 0076).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Pepper (2015/0254760 A1), in further view of Van Dyke (20170255896 A1)
Re-claims 7-9, Motoyama, in view of Pepper, do not teach the following limitations.
However, Van Dyke teaches  a method wherein indicating a location of the leased space in the automatic retail device for stocking the product includes illuminating a bin corresponding to the leased space; - wherein indicating a location of the leased space in the automatic retail device for stocking the  The drop box 110 or other components of the system 100 may provide, determine, or receive GPS coordinates so that drones 130 can travel to specified locations to deliver or retrieve packages. In one example, the drop box 110 may emit a signal or "homing beacon" to be received by drones. The homing beacon may provide directions for the drone 130 and/or identify the location of the drop box 110. A homing beacon may include radio, acoustic, infrared, or any other emitted signal.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Pepper, and include the steps cited above, as taught by Van Dyke, in order to provide directions and/or identify the location of the drop box/bin (see e.g. paragraph 0064).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1), in view of Pepper (2015/0254760 A1), in further view of Chirnomas (2002/0038167 A1)
Re-claim 12, Motoyama, in view of Pepper, do not teach the following limitation.
However, Chirnomas teaches a method further comprising determining if an item stocked in the automatic retail device has been removed from the automatic retail device and confirming whether a purchase is desired when it is determined that an item has been removed from the automatic retail device (see e.g. paragraphs 0091, 0094).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Pepper, and include the steps cited above, as taught by Chirnomas, in order to obtain data concerning the articles/items (see e.g. paragraph 0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

January 12, 2021